The Chancellor.
The bill is for the foreclosure of a mortgage given by Abram D. Myers and Martha, his wife, to “ The President and Managers of the New Hope Delaware Bridge Company.”
The interest of the mortgagors in the premises mortgaged was that derived from two deeds, given by John Coryell to John G. Myers and Dillon P. Myers, in trust for Martha Myers. The *649first, dated January 10, 1888, as follows : ££ This Indenture, &c., between John Coryell, of, &c., party of the first part, and John G. Myers and Dillon P. Myers in trust for the use of Martha Myers, her heirs and assigns, of, &e., party of the second part, witnesseth, that the said party of the first part, for and in consideration of $300, to him paid by the said party of the second part, Hath granted, &c., and doth grant, &c., unto the said party of the second part, their heirs and assigns, all that certain lot, &c.: To have and to hold unto the said party of the second part, their heirs and assigns, to the only proper use, benefit and behoof of them, the said party of the second part, their heirs and assigns forever. And the said party of the first part, for himself, &c., doth covenant, promise and agree, to and with the said John G. and Dillon P. Myers in trust for Martha Myers, her heirs and assigns, party of the second part, that he is seized, &c.” The second of the said deeds is dated February 1, 1838, and is as follows : ££ This Indenture, made, &c., between John Coryell, ef, &c., party of the first part, and John G. Myers and Dillon P. Myers, of, &c., in trust for the use of Martha Myers, party of the second part, witnesseth, that the said party of the first part, for and in consideration, See., to him paid by the said party of the second part, have granted, &c., and do grant, &c., unto the said party of the second part, their heirs and assigns, all that certain lot, &c.: To have and to hold unto the said party of the second part, their heirs and assigns, to the only proper use, benefit and behoof of them, the said party of the second part, their heirs and assigns forever. And the said John Coryell, for himself, &c., doth covenant, promise and agree, to and with the said John G. Myers and Dellon P. Myers, in trust for the said Martha Myers, party of the second part, their heirs and assigns, that he is seized, &c.”
I think these deeds give a legal estate in fee, in trust for Martha P. Myers in fee.
Decree for complainant.